DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements filed 11/04/20 (2 forms), 12/22/20 (2 forms), 01/04/21(2 forms), 08/20/21(2 forms), and 04/12/22 (2 forms) have been fully considered. A few line throughs are made on the first form from 11/04/22 for foreign references JP2009501800A, KR-10-2014-0192328, KR-10-2015-0137015 and WO-2016/094517. A single line through is made in the NPL section on the first form from 11/04/22 for the international search report and written opinion for PCT/IB2016/001772. These line throughs were made due to the references missing from the file wrapper for the Foreign patent documents and the NPL. 
For the information disclosure statements that are in letter form, the applicants are reminded that these IDS forms are not proper. These letters do not contain indications of what the applicants wanted to cite from these cases and no copy of the relevant documents have been provided to list these indications. See MPEP 609 and 37 C.F.R. 1.98 (B)(1) and 1.98(B)(2). 


Status of Claims

	The preliminary amendment of 11/04/20 has been considered. Claims 1, 3-8, 11, 13, 20, 25, 27, 39, 50-51, 53, 60, 62, 72, 74, 84, 100, 106, 111, 113, 116, 120-122, and 124-126 have been amended.  Claims 1-8, 11, 13, 20, 25, 27, 39, 50-51, 53, 60, 62, 72, 74, 78, 84, 85, 100, 106, 111, 113-114,  116, 120-122, 124-126, 129-130, 135, and 138 are examined on the merits herein. 

Species Election

	Upon searching the species from the response to the species election, filed 06/21/22, the species were rejoined when the antibody C2E3 was not found in the prior art. 

Claim Objections
Claim 116 objected to because of the following informalities:  
The X and X’ groups are not referred to X and X’ groups when defining the Markush group. Instead, the Markush grouping refers to X and X’ as RX and RX’. 
There is a typo at the end of the RX15a group. It is not sure if “heteroaryl; o” was supposed to refer to an Oxygen or something else. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8, 11, 13, 20, 25, 27, 39, 50-51, 53, 60, 62, 72, 74, 78, 84, 100, 106, 111, 113-114,  116, 120-122, 124-126 129-130, 135 and 138 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to an ADC containing an anti-ROR1 antibody comprising a HCDR1 region of SEQ ID NOs: 1-5, a CDRH2 region comprising SEQ ID NOs: 6-13 and 96, a HCDR3 region comprising SEQ ID NOs: 14-21 and 97, a LCDR1 region comprising SEQ ID NOs: 22-29,  a LCDR2 region comprising SEQ ID NOs: 30-37, and a LCDR3 region comprising SEQ ID NOs: 38-42. The broadest reasonable interpretation of these claims would lead one to believe CDR regions of the claimed antibody genus as being interchangeable while also having the function of binding to ROR1. 
Dependent claims in the set are directed to limiting the antibody structure. Notably, claim 2 describes antibody structures that are defined by their specific CDR structures. Claims 3 and 4 define the VH and VL regions in separate claims leaving the other half of the antibody dependent on the CDR regions disclosed in claim 1. Claims 5 and 6 define antibody structures based on both their respective VH and VL structures. The specification provides information on these defined structures in Tables 4a and 4b. Example 1 teaches that these 10 antibody structures have been screened and isolated based on ROR1 protein. These claimed antibodies of claims 2, 5 and 6 are synonymous with the structure and function of the antibodies of tables 4a and 4b. 
Al Qaraghuli et al (Antibody‑protein binding and conformational changes: identifying allosteric signaling pathways to engineer a better effector response. Sci Rep 10, 13696 (2020) herein referred by Al Qaraghuli) reviews the conformational changes associated with antigen binding. Al Qaraghuli teaches that antigen recognition process is accomplished by the complementary determining regions (CDRs) located at the tips of the Fabs, occasionally being supported by a few residues from the framework regions. 
Antibodies, as taught by Al Qaraghuli, have a structural relationship associated with the antigen binding function. The specification does not teach function of the specific structural, CDR combinations that can be interpreted from claim 1. For example, there is no antibody structure that is described using the HCDR regions of SEQ ID NOs: 1, 9, 20 and LCDR regions of SEQ ID NOs: 22, 33, and 41 in the specification. This embodiment can be interpreted out of claim 1 and it would be unknown if this structure would have the function of binding to anti-ROR1. As mentioned above, claims 2 and 5-6 have appropriate structure associated with function. Amending the claim to refer to antibodies that have sufficient written description will fix this issue. It is noted that claims 3-4, 7, 8, 11, 13, 20, 25, 27, 39, 50-51, 53, 60, 62, 72, 74, 78, 84, 85, 100, 106, 111, 113-114,  116, 120-122, 124-126, 129-130, 135 and 138 are dependent on the disclosure of claim 1 and do not having sufficient written description for the reasons discussed above. 

112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 20, 25, 27, 39, 50, 51, 53, 60, 62, 72, 74, 78, 84, 85, 100, 106, 113-114, 116, 125-126 and 129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim is directed to combinations of heavy and light chain variable regions. The support in the specification in the last paragraph of embodiment 2-1 on pg 93 teaches that these sequences are to the full-length heavy chain and the light chain not just their variable regions. One having ordinary skill in the art would define full-length heavy chains or light chains different from that of their variable regions. 
Regarding claim 13 recites general formula  II as the claimed ADC. 

    PNG
    media_image1.png
    126
    173
    media_image1.png
    Greyscale

Claim 13 recites the linker structure of L comprises Group A) and Group B). The term comprises is open-ended and does not limit the claim from having further components. It is not certain from the claim language if these limitations where meant to be a Markush grouping. It is unclear what other alternatives are intended to be encompassed by the claim. By using the term “comprises” it is not certain what structure the linker “L” is supposed to take. 
Claims 20, 25, 27, 39, 50, 51, 53, 60, 62, 72, 74, 78, 84, 85, and 100 depend on the information from claim 13 and inherit the indefinite scope of the claim. 
Regarding claim 74, L2 is not defined by claim 13 or claim 1. 
Regarding claim 85, defines several structures of branching units within these branched units R30, R40 and R50 are used. The claim defines R30 and R50 but leaves R40 undefined. 
Regarding claims 113 and 114, claim 113 is directed to the drug moiety and linker of the ROR1 ADC. The claim limits the drug moiety to pyrrolobenzodiazepine dimer; however, no pyrrolobenzodiazepine dimer structure is given in the claim to define “N10” or “N’10”. Claim 114 depends on claim 113 and inherits the issues associated with the undefined variables “N10” and “N’10”.
Regarding claim 116, “RX13a’” is recited twice in line 6 on page 18. 
Regarding claim 125, NHC(O)Rm is recited twice in the “RX6” section. 
Regarding claim 126, the claim refers to general formulas XII and XIII and only defines certain groups within structures. The claim depends on information provided in claim 1. The full extent of the structure is not defined in claim 126 or claim 1. Groups G, G’, n, X, X’, RX1, RX1’, RX2, RX2’, RX3, RX3’, RX4, RX4’, RX5, RX5’, Rx6, RX7, RX7’,  Za, Za’, Zb, and  Zb’ are not defined in the recited formulas. 
Regarding claim 129, the limitation "L" in the last line of the claim language has insufficient antecedent basis. Claim 129 depends on claim 1 which only defines Ab-(X)y --. 

112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25, 27, 39, 50, 53, 60, 62, 72, 74, 84,  and 85 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The linker group “L” of claim 13 must have a C1-50 alkylene or a 1-50 heteroalkylene and at least one isoprenyl unit of General formula III. When referring back to the “L” of claim 13, the claims 25, 27, 39, 53, 72, 74, and 84 discuss different embodiments of “L” and do not further limit the A and B groups that comprise “L”. Thus, these claims fail to limit claim 13 further.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The antibodies defined in the specification are not known in the prior art. Thus, the novelty of these antibodies would lead to novel compositions and novel methods of using the claimed compositions. 

Conclusion

None of the claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647